DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 16/714,102 filed on December 13th, 2019. Claims 1-10 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of applications DE 10 2018 132 354 and DE 10 2019 114 413 filed on December 14th, 2018 and May 29th, 2019, respectively. Certified copies were received on January 29th, 2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 9th, 2020 and March 16th, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Claim Objections
	Regarding Claim 1 (line 1), please change the recitation “in particular for the parking lock” to - - in particular for [[the]] a parking lock - - to establish antecedent basis.
	
	Regarding Claim 1 (line 4), please change the recitation “the latching element” to - - the at least one latching element - - as the feature is previously referred to in claim 1 (line 4).

Claim 1 (line 5), please change the recitation “interacting with the armature or the armature rod of the solenoid” to - - interacting with [[the]] an armature or [[the]] an armature rod of the solenoid - - to establish antecedent basis.

	Regarding Claim 1 (line 7), please change the recitation “the latching element” to - - the at least one latching element - - as the feature is previously referred to in claim 1 (line 4).

	Regarding Claim 1 (lines 7-8), please change the recitation “the latching receptacle” to - - the at least one latching receptacle - - as the feature is previously referred to in claim 1 (line 6).

	Regarding Claim 6 (line 2), please change the recitation “the latching receptacles” to - - the at least one latching [[receptacles]] receptacle - - as the feature is previously referred to in claim 1 (line 6).

	Regarding Claim 8 (lines 2-3), please change the recitation “the diameter of the piston tube” to - - [[the]] a diameter of the piston tube - - to establish antecedent basis.

	Regarding Claim 10 (line 5), please change the recitation “wherein the tapering” to - - wherein the outer tapering - - as the feature is previously referred to in claim 10 (line 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hasenkamp (DE 10 2015 008 708), in view of Matthias (DE 10 2015 006 323). Both references are cited on the IDS filed March 16th, 2020. See attachment “DE102015008708A1 - Translation” provided to Applicant in this Office Action.
Regarding Claim 1, Hasenkamp teaches a locking unit (see Fig. 2), in particular for the parking lock of an automatic transmission ([0001] - “The invention relates to a parking lock device for a motor vehicle”), for locking the movement of a piston (“piston” 17, “tubular component” 18 and “cup-shaped component” 19) which is movable by a drive (“piston spring” 37) and can be acted upon with pressure or hydraulic pressure ([0027] - “In order to actuate the piston 17, the actuator 13 has a hydraulic pressure chamber 36”), 
the locking unit having a solenoid (Fig. 1, 34; [0040] - “Furthermore, it is fundamentally conceivable that the actuator 34 is designed as an electrically controllable lifting magnet”) and at least one latching element (Figs. 2 and 5, “locking element” 33), and 
the latching element (Fig. 5, 33) interacting with the armature rod (“piston” 52) of the solenoid (34), and 
the piston (Fig. 2, 17, 18, 19) having at least one latching receptacle (“upset pipe end” 29), and 
the piston (17, 18, 19) being securable by the retaining interaction of the latching element (33) with the latching receptacle (29; position seen in Figs. 3-4), 

Hasenkamp does not teach “the latching element interacting with the armature…of the solenoid”. In other words, the solenoid suggested by Hasenkamp is not explicitly shown in any of the disclosed figures; however, one of ordinary skill in the art would know any reference that discloses a solenoid would also disclose an armature.
Matthias teaches a latching element (Fig. 1, 15) interacting with an armature (10) of a solenoid (9).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to include the armature taught by Matthias in the solenoid taught by Hasenkamp, such that “the latching element interacting with the armature…of the solenoid”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of providing the solenoid taught by Hasenkamp with well-known components required to operate as described in Hasenkamp’s disclosure.
 
Regarding Claim 2, Hasenkamp and Matthias teach the locking unit as claimed in claim 1, 
Hasenkamp teaches wherein the piston (Fig. 2, 17, 18, 19) has a cavity (inner circumferential areas located inside between 18 and 19) extending axially through the entire piston (17, 18, 19).  

Regarding Claim 3, Hasenkamp and Matthias teach the locking unit as claimed in claim 2, 
Hasenkamp teaches wherein the cavity (Fig. 2, 18, 19) is open at both axial ends (see Fig. 2).  

Regarding Claim 4, Hasenkamp and Matthias teach the locking unit as claimed in claim 2, 
Hasenkamp does not explicitly teach “wherein the cavity has a wall continuously or in sections which is thinner than a quarter of a diameter of the piston or is thinner than a tenth of the diameter of the piston”. 
In other words, the specification of Hasenkamp does not explicitly disclose a relationship between the wall thickness and the diameter of the piston (Fig. 2, 17, 18, 19). However, using screen capture software, Examiner can measure the number of pixels between points of an image. As seen in Examiner Fig. 1 below, the diameter of the piston is approximately 350 pixels and the wall thickness is approximately 15 pixels. This would suggest to one of ordinary skill in the art that the prior art of Hasenkamp teaches the claimed relationship between the piston wall thickness and the diameter of the piston, so it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to choose an appropriate wall thickness as suggested by Hasenkamp, such that “wherein the cavity has a wall continuously or in sections which is thinner than a quarter of a diameter of the piston or is thinner than a tenth of the diameter of the piston”, as one of ordinary skill in the art would have recognized the result of selecting known proportions of piston wall thicknesses and diameters would have been predictable, and doing so would have been an obvious matter of design choice.

    PNG
    media_image1.png
    284
    556
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 2 of Hasenkamp

Regarding Claim 5, Hasenkamp and Matthias teach the locking unit as claimed in claim 1, 
Hasenkamp teaches wherein the piston (Fig. 2, 17, 18, 19) has a completely hollow piston tube (19) along one axial portion and a piston thrust piece (18), which is connected to the piston tube (19), along a further axial portion.

Regarding Claim 6, Hasenkamp and Matthias teach the locking unit as claimed in claim 5, 
Hasenkamp teaches wherein the latching receptacles (Fig. 2, 29) are formed in the piston thrust piece (18).  

Regarding Claim 7, Hasenkamp and Matthias teach the locking unit as claimed in claim 5, 
Hasenkamp teaches wherein the piston tube (Fig. 2, 19) is in the form of a deep drawn part, from tool steel or from metal ([0007] - “The piston is preferably designed as a formed part, in particular as a formed sheet metal part”).  

Regarding Claim 8, Hasenkamp and Matthias teach the locking unit as claimed in claim 5, 
Hasenkamp does not explicitly teach “wherein the piston tube has a wall thickness of 5% to 15% of the diameter of the piston tube”.
In other words, the specification of Hasenkamp does not explicitly disclose a relationship between the wall thickness and the diameter of the piston tube (Fig. 2, 19). However, using screen capture software, Examiner can measure the number of pixels between points of an image. As seen in Examiner Fig. 1 above, the diameter of the piston tube is approximately 350 pixels and the piston tube wall thickness is approximately 25 pixels. This would suggest to one of ordinary skill in the art that the prior art of Hasenkamp teaches the claimed relationship between the piston tube wall thickness and the diameter of the piston tube, so it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to choose an appropriate wall thickness as suggested by Hasenkamp, such that “wherein the piston tube has a wall thickness of 5% to 15% of the diameter of the piston tube”, as one of ordinary skill in the art would have recognized the result of selecting known proportions of piston tube wall thicknesses and diameters would have been predictable, and doing so would have been an obvious matter of design choice.

Regarding Claim 9, Hasenkamp and Matthias teach the locking unit as claimed in claim 1, 
Hasenkamp teaches wherein the piston (Fig. 2, 17, 18, 19) is at least partially mounted in a housing (“housing” 35).  

Regarding Claim 10, Hasenkamp and Matthias teach the locking unit as claimed in claim 9, 
the piston (Fig. 2, 17, 18, 19) has a completely hollow piston tube (19) along one axial portion and a piston thrust piece (18), which is connected to the piston tube (19), along a further axial portion, 
wherein the piston tube (19) has a tube central section (see Examiner Fig. 2 below) with an outer tapering (see Examiner Fig. 2), 
wherein the tapering of the piston tube (19) interacts with a step (see Examiner Fig. 2) formed in the housing (Fig. 2, 35), in order to limit a movement of the piston (17, 18, 19) away from the solenoid (Fig. 1, 34).

    PNG
    media_image2.png
    226
    522
    media_image2.png
    Greyscale

Examiner Fig. 2 - Fig. 2 of Hasenkamp

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Gebert (US 2020/0040994), Landino (US 9,321,435) and Hermann (WO 2020/119980) listed in the attached "Notice of References Cited" disclose similar parking lock devices comprising hollow pistons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571) 272-4074. The examiner can normally be reached on M-F, 8:00 am - 4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659                                                                                                                                                                                                        60